DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed July 7, 2019 has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application 20160099813 granted to Suryavanshi et al.
Regarding claim 1, Suryavanshi meets the claimed limitations as follows:
“A computer implemented method for cryptographic key provisioning, the method
comprising:
determining future cryptographic key demand according to historic key demand and key access requirements;
determining cryptographic key provisioning resources for the future cryptographic key demand; ” see paragraphs [0035] (. . . predict CK pair demand . . . The prediction may be based on a historical pattern . . .); [0036]-[0037]
“and providing cryptographic keys prior to the future cryptographic key demand using the cryptographic key provisioning resources.” see paragraphs [0024] (. . . the timing of certificate-key pair generation based on environmental constraints and other factors so that certificate-key pairs are generated in advance but just prior to when they are required, rather only than in response to received requests for certificates. . . ); [0038] (. . . The server may determine a time to begin the generation of CK pairs that is close to a predicted time at which the CK pairs will be requested and yet provides sufficient time to generate sufficient CK pairs to satisfy the anticipated demand. . . ); [0044]-[0045]; [0054]-[0056] and Figures 3, 5 and 8.
Regarding claim 4, Suryavanshi meets the claimed limitations as follows:
“The computer implemented method according to claim 1, further comprising: provisioning cryptographic keys according to a ranking function.” see paragraphs [0039]-[0040] and Figures 3, 5.

“The computer implemented method according to claim 4, wherein the ranking function is selected from the group consisting of: active time of a requesting entity, number of requests by the entity, average key usage time, and compliance level of the entity.” see paragraphs [0039]-[0040] and Figures 3, 5.
The examiner contends the provisioning of the keys according to a ranking function is related to the monitored rates and time periods in which the entity (devices) make requests for the keys. 

Regarding claim 6, Suryavanshi meets the claimed limitations as follows:
“The computer implemented method according to claim 1, further comprising provisioning cryptographic keys according to a threshold limit.” see paragraph [0045] and Figure 5.
Regarding claim 7, Suryavanshi meets the claimed limitations as follows:
“The computer implemented method according to claim 6, wherein the threshold limit is based at least in part on a factor selected from the group consisting of: an entity ranking, and a total number of entities.” see paragraphs [0044]-[0045] and Figure 5.
The examiner contends the threshold limit is a factor of the total number of requesting entities (devices).

Claims 8 and 11-14 are computer program product claims that are substantially equivalent to method claims 1, and 4-7. Therefore, claims 8 and 11-14 are rejected by a similar rationale.

Claims 15 and 18-20 are computer system claims that are substantially equivalent to method claims 1, and 4-6. Therefore, claims 15 and 18-20 are rejected by a similar rationale. 

Allowable Subject Matter
Claims 2, 3, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 2, the cited prior art fails to specifically teach the computer implemented method according to claim 1, further comprising: identifying non-compliant system activity associated with cryptographic key demand, wherein the non-compliant system activity is not associated with the future cryptographic key demand; and refusing to provide a cryptographic key in response to the non-compliant system activity.
With respect to claim 3, the cited prior art fails to specifically teach the computer implemented method according to claim 1, further comprising: provisioning cryptographic keys having a defined life-cycle, according to a user location.
With respect to claim 9, the cited prior art fails to specifically teach the computer program product according to claim 8, the stored program instructions further comprising: program instructions for identifying a non-compliant system activity associated with cryptographic key demand, wherein the non-compliant system activity is 
With respect to claim 10, the cited prior art fails to specifically teach the computer program product according to claim 8, the stored program instructions further comprising: program instructions for provisioning cryptographic keys having a defined life-cycle, according to a user location. 
With respect to claim 16, the cited prior art fails to specifically teach the computer system according to claim 15, the stored program instructions further comprising: program instructions for identifying a non-compliant system activity associated with cryptographic key demand, wherein the non-compliant system activity is not associated with the future cryptographic key demand; and program instructions for refusing to provide a cryptographic key in response to the non-complaint system activity.
With respect to claim 17, the cited prior art fails to specifically teach the computer system according to claim 15, the stored program instructions further comprising: program instructions for provisioning cryptographic keys having a defined life-cycle, according to a user location.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437